Title: Abigail Adams to Jonathan Mason?, August 1778
From: Adams, Abigail
To: Mason, Jonathan Jr.



Dear Sir

Braintree, August 1778



Tho I cannot stile you a plant of my Hand, in some measure I own you as a child of my care, and as such feel anxious for your Glory and welfare. It was with pleasure I found you determined to enter the Feild against our cruel and Barberous foes and should you be calld to action I dout not but you with the rest of your Brethren would Signilize yourselves, and gain immortal Honour to the Arms of America. You must for a while forget the soft endearment of Love, and instead of worshiping at the Shrine of Venus Buckle on the Armour of Mars and fight the cause of Honour, Virtue, and Liberty.
Providence (says a favorite Author) has fitted mankind for the higher engagements which they are sometimes obliged to fullfill, and it is in the midst of such engagements that they are most likely to acquire or to preserve their virtues. The habits of a vigorous mind are formed in contending with difficulties, not in engageing the repose of a pacific station. Penetration and wisdom are the Fruits of experience, not the lessons of retirement and leisure; ardour and generosity are the qualities of a mind raised and animated in the conduct of Scenes that engage the Heart, not the Gifts of reflections or knowledge.
The present contest is of that Nature, and gives you an opportunity of acquiring and displaying immortalizeing your Fame to future ages.

Honour rewards the Brave and bold alone
She spurns the Timirous, Indolent and base
Danger and toil stand stern before her Throne;
And gaurd, so Jove commands the sacred place
Who seeks her must the mighty cost sustain
And pay the price of Fame, Labour and care and pain.

Your enterprize is Harzerdous, and I fear you will find an obstinate resistance, but it was a maxim of an able warior never to dispair of what had been once accomplished. We do not get such minute intelligence from you as we wish for. I want to know how you weatherd the Storm, where the French Fleet have been, and what became of those they went in chase of, the disposition of your Army, how many regular Troops you have, How many Militia, and every thing respecting your Army. Be so good as to present my regards to Dr. Welch and Mr. Smith. A Letter directed to me with orders to leave it at Vose’s at Milton will come safe to Hand. The Hand writing is so well known to you that I need not add any other Signature than that of

Portia

